Exhibit 10.3

LAWSON PRODUCTS, INC.

AMENDED AND RESTATED RESTRICTED STOCK AWARD AGREEMENT

This Amended and Restated Restricted Stock Award Agreement (the “Agreement”) is
entered into as of April 11, 2018 (the “Award Date”) between Lawson Products,
Inc. (the “Company”) and Michael G. DeCata (the “Participant”). Any term
capitalized but not defined in this Agreement shall have the meaning set forth
in the Lawson Products, Inc. 2009 Equity Compensation Plan, as amended and
restated effective May 13, 2014, and as further amended April 9, 2018 (the
“Plan”).

WHEREAS, the Company and Executive desire to amend and restate that certain
Restricted Stock Award Agreement dated as of January 13, 2017 (the “Original
Grant Date”), between the Company and Participant (the “Prior Agreement”), in
order to reflect the cancellation of the 2,000 restricted shares of Common Stock
granted under the Prior Agreement as of the Original Grant Date (the “Prior
Grant”) and the new grant of restricted shares set forth herein.

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties agree as follows:

WHEREAS, the Plan allows for the grant of a Stock Award to Employees of the
Company as approved by the Committee. In exercise of its discretion under the
Plan, the Committee has determined that the Participant should receive a Stock
Award under the Plan and, accordingly, the Company and the Participant hereby
agree as follows:

1.    Cancellation of Prior Grant. The Prior Grant is cancelled and neither the
Company nor any Subsidiary shall have any further obligations to the Participant
with respect to such forfeited restricted shares.

2.    Grant. The Company hereby grants to the Participant a Stock Award (the
“Award”) of 2,000 shares of Common Stock, subject to the restrictions set forth
in this Agreement (the “Restricted Shares”). The Award shall be subject to the
terms and conditions of the Plan and this Agreement.

3.    No Rights as Stockholder. With respect to the Restricted Shares subject to
this Award, the Participant will have all of the rights of a holder of shares of
Common Stock, including the right to receive dividends and to vote the shares of
Common Stock; provided, however, that any cash or shares of Common Stock
distributed as a dividend or otherwise with respect to any Restricted Shares as
to which the restrictions have not yet lapsed, shall be subject to the same
restrictions as such Restricted Share under Section 4 and held or restricted.

4.    Vesting. Subject to the Participant’s continued Service with the Company
through such dates, the Restricted Shares evidenced by this Agreement shall,
except as otherwise provided in this Agreement, vest in full on, and not until,
December 31, 2019 (the “Vesting Date”). Upon vesting, the Restricted Shares
shall no longer be subject to the transfer restrictions pursuant to Section 9
hereof or cancellation pursuant to Section 5 hereof. Notwithstanding the
foregoing, the Award shall become 100% vested on the date a Change in Control of
the Company is consummated.



--------------------------------------------------------------------------------

5.    Effect of Termination of Service.

(a)    If the Participant’s Service is terminated by the Company without Cause,
the Participant shall vest in the number of Restricted Shares that would have
vested had the Participant continued to provide Services to the Company through
the Vesting Date multiplied by a fraction, the numerator of which shall be the
number of days between the Original Award Date and the date the Participant’s
Service was terminated and the denominator of which shall be 717. Any unvested
portion of the Award shall be forfeited as of the effective date of the
termination of Service and neither the Company nor any Subsidiary shall have any
further obligations to the Participant under this Agreement with respect to such
forfeited Restricted Shares.

(b)    If for any reason other than as described in subsection (a) above, the
Participant terminates Service with the Company and its Subsidiaries before the
Vesting Date, the unvested portion of the Restricted Shares shall be forfeited
as of the effective date of the termination of Service. Neither the Company nor
any Subsidiary shall have any further obligations to the Participant under this
Agreement with respect to such forfeited Restricted Shares.

6.    Issuance. The Restricted Shares shall be issued by the Company and shall
be registered in the Participant’s name on the stock transfer books of the
Company promptly after the date hereof in book-entry form, subject to the
Company’s directions at all times prior to the date the Restricted Shares vest.
As a condition to the receipt of the Restricted Shares, the Participant shall at
the request of the Company deliver to the Company one or more stock powers, duly
endorsed in blank, relating to the Restricted Shares. The Committee may cause a
legend or legends to be put on any stock certificate relating to the Restricted
Shares to make appropriate reference to such restrictions as the Committee may
deem advisable under the Plan or as may be required by the rules, regulations,
and other requirements of the Securities and Exchange Commission, any exchange
that lists the Restricted Shares, and any applicable federal or state laws.

7.    Post-Vest Holding Requirement. Notwithstanding anything in the Equity Plan
or this Agreement to the contrary, the Participant is required to hold (and not
transfer or otherwise dispose of) one-hundred percent (100%) of the Restricted
Shares that vest and convert to shares of Common Stock, net of taxes (“Net
Shares”), until two (2) years after December 31, 2019 (the conversion date with
respect to such Net Shares); provided, that this requirement shall lapse in the
event of the Participant’s death, Disability or a Change in Control.

 

2



--------------------------------------------------------------------------------

8.    No Right to Continued Service. Nothing in the Plan or this Agreement shall
be construed as creating any right in the Participant to continued Service, or
as altering or amending the existing terms and conditions of the Participant’s
Service.

9.    Nontransferability. The Restricted Shares are not transferable except to
the Participant’s beneficiary upon the death of the Participant.

10.    Administration. The Committee administers the Plan. The Participant’s
rights under this Agreement are expressly subject to the terms and conditions of
the Plan and to any guidelines the Committee adopts from time to time. The
Participant hereby acknowledges receipt of a copy of the Plan.

11.    Interpretation. Any interpretation by the Committee of the terms and
conditions of the Plan and this Agreement shall be final. This Agreement shall
be governed by and construed under the laws of the State of Illinois, determined
without regard to its conflicts of law rules, except as such laws are preempted
by applicable federal law. If any provision of this Agreement shall be held by a
court of competent jurisdiction to be invalid or unenforceable, the remaining
provisions hereof shall continue to be fully effective. The jurisdiction and
venue for any disputes arising under, or any action brought to enforce (or
otherwise relating to), this Agreement shall be exclusively in the courts in the
State of Illinois, County of Cook, including the Federal Courts located therein
(should Federal jurisdiction exist).

12.    Sole Agreement. This Award is in all respects subject to the provisions
set forth in the Plan to the same extent and with the same effect as if set
forth fully herein. In the event that the terms of this Award conflict with the
terms of the Plan, the Plan shall control. This Agreement is the entire
agreement between the parties to it, and any and all prior oral and written
representations are merged in this Agreement. This Agreement may be amended only
by written agreement between the Participant and the Company.

13.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Award by electronic means. The Participant
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

14.    Restrictive Covenants. In consideration of the receipt of this Award, the
Participant agrees to the terms of the restrictive covenants set forth in
Exhibit A to this Agreement.

15.    Withholding Tax. Vesting and settlement of the Restricted Shares shall be
subject to the Participant satisfying any applicable federal, state, local, and
foreign tax withholding obligations. The Company or any Subsidiary may withhold
shares of Common Stock from all amounts payable to the Participant in connection
with the Restricted Shares to satisfy any applicable taxes required by law.

 

3



--------------------------------------------------------------------------------

16.    Compensation Recovery Policy. Notwithstanding any provision in the Plan
or in this Agreement to the contrary, the Award will be subject to recovery
under the Company’s Compensation Recovery Policy as may be in effect from time
to time, including, without limitation, the provisions of any such policy
required by Section 10D of the Exchange Act and any applicable rules or
regulations issued by the U.S. Securities and Exchange Commission or any
national securities exchange or national securities association on which the
Common Stock may be traded.

17.    Counterparts. The parties may execute this Agreement in one or more
counterparts, all of which together shall constitute but one Agreement.

IN WITNESS WHEREOF, the Company and the Participant have duly executed this
Agreement as of the day and year first above written.

 

Participant     Lawson Products, Inc. By:   /s/ Michael G. DeCata     By:   /s/
Neil E. Jenkins   Michael G. McCata       Neil E. Jenkins       Its:   Executive
Vice President, Secretary and General Counsel

 

4



--------------------------------------------------------------------------------

Exhibit A

Restrictive Covenants

 

1. Restrictive Covenants. Participant understands the global nature of the
Company’s businesses and the effort the Company undertakes to develop and
protect its business and its competitive advantage. Accordingly, Participant
agrees that the scope and duration of the restrictions described in this
Exhibit A are reasonable and necessary to protect the legitimate business
interests of the Company. Participant further agrees that during the period of
Participant’s Service and for a period of one year following Participant’s
separation from Service, Participant shall not:

(a)    singly, jointly, or in any other capacity, in a manner that contributes
to any research, technology, development, account, trading, marketing,
promotion, or sales and that relates to Participant’s Service with the Company,
directly or beneficially, manage, join, participate in the management, operation
or control of, or work for (as an employee, consultant or independent
contractor), or permit the use of his name by, or provide financial or other
assistance to, any entity that directly competes with the Company, without the
express written approval of the Chief Executive Officer of the Company;

(b)    provide any service or assistance that (i) is of the general type of
service or assistance provided by Participant to the Company, (ii) relates to
any technology, account, product, project or piece of work with which
Participant was involved during his Service, and (iii) contributes to causing an
entity to come within the definition described in Section l(a) of this
Exhibit A;

(c)    solicit or accept if offered to Participant, with or without
solicitation, on his or her own behalf or on behalf of any other person, the
services of any person who is a then-current employee of the Company (or was an
employee of the Company during the year preceding such solicitation), nor
solicit any of the Company’s then-current employees (or an individual who was
employed by or engaged by the Company during the year preceding such
solicitation) to terminate employment or an engagement with the Company, nor
agree to hire any then-current employee (or an individual who was an employee of
the Company during the year preceding such hire) of the Company into employment
with Participant or any company, individual or other entity;

(d)    directly or indirectly divert or attempt to divert from the Company any
business in which the Company has been actively engaged during Participant’s
Service, nor interfere with the relationships of the Company or with their
sources of business, or

(e)    in writing or orally, malign, denigrate or disparage the Company or its
Subsidiaries, predecessors, or successors, or any of the current or former
directors, officers, employees, shareholders, agents, or representatives of any
of the foregoing, with respect to any of their respective past or present
activities, or otherwise make any public statements (whether in writing or
orally) that tend to portray any of the aforementioned parties in an unfavorable
light.



--------------------------------------------------------------------------------

2. Confidentiality. Participant acknowledges that the Company or a Subsidiary
may disclose secret or confidential information to Participant during the period
of Participant’s Service to enable Participant to perform his or her duties.
Participant agrees that, subject to the following sentence, Participant shall
not during his or her Service (except in connection with the proper performance
of his or her duties) and thereafter, without the prior written consent of the
Company, disclose to any person or entity any material or significant secret or
confidential information concerning the business of the Company or a Subsidiary
that was obtained by Participant in the course of Participant’s Service. This
paragraph shall not be applicable if and to the extent Participant is required
to testify in a legislative, judicial or regulatory proceeding pursuant to an
order of Congress, any state or local legislature, a judge, or an administrative
law judge, or if such secret or confidential information is required to be
disclosed by Participant by any law, regulation or order of any court or
regulatory commission, department or agency. Participant further agrees that if
Participant’s Service is terminated for any reason, Participant will not take,
but will leave with the Company or a Subsidiary, all records and papers and all
matter of whatever nature that bears secret or confidential information of the
Company or a Subsidiary. For purposes of this Exhibit A, the term “secret or
confidential information” shall include, but not be limited to, any and all
records, notes, memoranda, data, writings, research, personnel information,
customer information, clearing members’ information, the Company’s and any
Subsidiary’s financial information and plans, processes, methods, techniques,
systems, formulas, patents, models, devices, compilations or any other
information of whatever nature in the possession or control of the Company or a
Subsidiary, that has not been published or disclosed to the general public, the
options industry or the commodities futures industry, provided that such term
shall not include knowledge, skills, and information that is common to the trade
or profession of Participant.

 

3. Judicial Modification. If the final judgment of a court of competent
jurisdiction declares that any term or provision of Section 1 or 2 of this
Exhibit A is invalid or unenforceable, the parties agree that (a) the court
making the determination of invalidity or unenforceability shall have the power
to reduce the scope, duration, or geographic area of the term or provision, to
delete specific words or phrases, or to replace any invalid or unenforceable
term or provision with a term or provision that is valid and enforceable and
that comes closest to expressing the intention of the invalid or unenforceable
term or provision, (b) the parties shall request that the court exercise that
power, and (c) this Exhibit A shall be enforceable as so modified after the
expiration of the time within which the judgment or decision may be appealed.

 

4.

Remedies. Participant agrees that in the event of a breach or threatened breach
of any of the covenants contained in Sections 1 or 2 of this Exhibit A, in
addition to any other penalties or restrictions that may apply under any
employment agreement, state law, or otherwise, the Company may, in its
discretion and upon written notice to Participant, cause Participant to forfeit
any and all Awards granted to him or her under the Plan which remain unvested as
of the date of the breach or threatened breach of any of the covenants contained
in Sections 1 or 2 of this Exhibit A. The forfeiture provisions of this
Section 4 shall continue to apply, in accordance with their terms, after the
provisions of any employment or other agreement between the Company and
Participant have lapsed. Participant

 

6



--------------------------------------------------------------------------------

  consents and agrees that if Participant violates or threatens to violate any
provisions of Sections 1 or 2 of this Exhibit A, the Company or its successors
in interest shall be entitled, in addition to any other remedies that they may
have, including money damages, to an injunction to be issued by a court of
competent jurisdiction restraining Participant from committing or continuing any
violation of Sections 1 or 2 of this Exhibit A In the event that Participant is
found to have breached any provision set forth in Section 1 of this Exhibit A,
the time period provided for in that provision shall be deemed tolled (i.e., it
will not begin to run) for so long as Participant was in violation of that
provision.

 

7